 

CoMPANlEs, m

 

DoTTORe

March 8, 2019

Michael J. Frola, Director

Multi-Regional and Foreign Schools Parl:icipation Division
Federal Student Aid

U.S. Department of Education

830 First St. UCP, NE

Washington DC 20202

Re: Response to your letter of February 27, 2019
Dear Mr. Frola,

I write to correct a number of inaccuracies contained in your correspondence of
February 27, 2019. I would like iirst to express my sincere disappointment that the U.S.
Department of Education has steadfastly refused to work with me to promote the well-
being of the students enrolled in the Argosy University system. When I was appointed
Receiver of that system on January 18, I very much looked forward to partnering with
the Department to find a way to complete the teach-oats for certain campuses and
transfer other campuses to new owners who would be able to ind success running the
universities where Education Management Corporation and Dream Center Education
Holdings did not. Instead, the Department has adopted a cold, and as was
demonstrated in your letter, an outright antagonistic, approach. The people who will
feel the strongest sting are the students who will lose the semester, and an unknown
number of credit hours as they scramble to lind new schools to continue their studies.

With that, I turn to the substance of your letter.
Fiduciary Issues

You start your letter by describing what you describe as fiduciary lapses in Argosy’s
management of monies intended to be paid to students as stipends. Both the
Department and I started hearing questions regarding stipend payments in late
January. As the intensity of the questions increased, my staff started investigating the
issue in more detail. It should be obvious to you, but it bears repeating, that there were
no obvious signs indicating that pre-receivership management intended to make
applications for reimbursement for stipends never actually paid to students, nor were
there obvious signs that those misrepresentations were actually made and the
“reimbursements” actually used to pay the operating expenses of the school system.
What was obvious, however, was the fact that there was $5,478,482 in the Receivership
Entities’ accounts. None of those accounts were noted as holding accounts for student

W)Road, Clcv¢:l:m<l, Ohio 441 l3-2535
216.771.0727 Fax: 216.771.24 50 www. DormrcCo.com

CaSe: 1219-CV-OOl45-DAP DOC #Z 132-2 Filed: 03/08/19 2 Of 5. Page|D #Z 3346

stipend money and there were no indications that any of the sums in the accounts
should properly have been paid to students. For reasons that will become clear as the
investigation continues, inappropriate reimbursement requests were made and

satisfied.

lt is important to note that I cleared with the Department the use of the $5.4
million in the Receivership Estate for operational expenses And neither the
Department nor I understood the nature of the pre-receivership misrepresentations
when the Department advanced $2.8 million in early February and authorized me to use
those funds to cover the schools’ expenses.

' You say, repeatedly, that I should have known about the pre-Receivership
misrepresentations the moment I crossed the threshold. I can only presume you base
that conclusion on your misunderstanding of my role before the receivership was
established. I was retained by DCEH in October 2018. I was told the schools under the
DCEH umbrella were in serious financial trouble and I was asked to do two principal
things: (1) find potential purchasers for certain assets; and, (2) consider whether I
would be able to better serve the schools as a receiver. I was not involved in the day-to-
day operations of the schools, nor was any accounting information for the schools
shared with me. I was not involved in any actual negotiations with Studio. My
understanding of the schools’ finances was limited to what I had been told: they were in
serious financial distress. While I did attend meetings at DOE, those meetings were
about the potential use of a receivership to restructure assets in a potential transaction
with Eastern Gateway Community College. I was never made privy to the subsequent
Studio transaction, let alone its details, until after that agreement was executed. By the
time I was appointed Receiver, all of the DCEH senior management had resigned, and
the last remaining officer/ board member resigned shortly after I was appointed. There
was no road-map of how things worked internally within DCEH, nor were there any
explanations of the accounting system. As is typical in my work as a Receiver, I took
over in my role and had to figure out how to continue the day-to-day operations and
stabilize the schools so I could then turn to determining exactly how to maximize their
value for the benth of all stakeholders. Again, as is typical in my work as a Receiver,
the first weeks were spent in “triage," whereby I and my staff tried to stabilize the
operations, work with regulators and accrediting agencies, and inform the affected
students that my goal was to ensure they continue their course of studies with as little
interruption as possible.

In sum, I had no understanding of the pre-receivership misrepresentations to the
Department, and I have been as transparent as possible in my dealings with you through
the short tenure of the Receivership. We have reported our findings to the Department
and the Court on a regular basis, and have been careful to update all concerned as we
uncover new evidence from DCEH’s complex systems.

(00020950»2 l

CaSe: 1219-CV-OOl45-DAP DOC #Z 132-2 Filed: 03/08/19 3 Of 5. Page|D #Z 3347

Financial Responsibility

Your next conclusion is that Argosy does not meet the standards of financial
responsibility Your comments concerning my efforts to cut expenses are curious for a
variety of reasons. As you correctly note, the Receivership Estate was “cash strapped” at
the time I was appointed, Following my appointment, I learned that the total bi-weekly
payroll for the Receivership Entities was in excess of $7 million. The first and most
direct way to promote the schools’ success was to cut that payroll. To that end, shortly
after I was appointed, my staff and I started the difficult process of identifying
employees whose services were no longer needed. We cut more than 1,700 staffing jobs
in total, but we did not cut any faculty’s teaching positions and we certainly did not drag
professors out of their classrooms mid-lecture to fire them. If you would, please let me
know who made that particular allegation as it is patently false. It is absolutely true that
a number of the people we terminated served in dual roles: as administrators and as
teachers. For those people, we terminated their administrative role and informed them
they would continue to be paid to teach their courses through the end of those courses.

The staff reductions were a critical portion of the plan to make the schools
financially viable. While you indicate l made an unqualified promise that no one would
be fired, my representation to the Department was that I would try not to cut staff if at
all possible. As it turned out, the failure to reduce the staff would have led to an
immediate failure of the schools. The reductions in force were one of the principal tools
used to keep the schools open through today.

Obviously, the reductions in force were difficult for all concerned. We certainly
did not relish telling nearly two thousand people their services were no longer needed.
That said, there was one particular termination made because the person demanded we
fire her - repeatedly. Cynthia Baum, the Chancellor for Argosy and ex o_Bicio Board
member, demanded not once or twice, but seven times that we fire her. Upon her
seventh demand, we accommodated her request We note now that any
misrepresentations Argosy made regarding the student stipend reimbursement requests
were made under her management '

Another cost-cutting measure was the removal of Studio from the Receivership
Entities’ financial structure. Studio’s involvement seriously compromised the chance of
success for the schools, As set forth in the Complaint I filed against Studio, it
engineered a structure whereby the schools had to advance money to Studio, which it
would hold for forty~five days before returning a portion to DCEH for providing the
services Studio was contractually obligated to provide. In other words, and in the
simplest terms, Studio served as a middle man who was able to use the Receivership
Entities’ money for 45 days and then skim a portion off in exchange for nothing. I was

(°°°3°95°'3 )

CaSe: 1219-CV-OOl45-DAP DOC #Z 132-2 Filed: 03/08/19 4 Of 5. Page|D #Z 3348

aware, in broad terms, that Studio and DCEH had been talking, but I was not involved
in any negotiations, or crafting the structure that was implemented Since being
appointed Receiver, I have come to learn that DCEH did not negotiate those terms
either. Instead, Studio, DCEH’s lenders, and the Department crafted the structure and
then presented it to DCEH on December 20, 2018 as a “take it or lose all Title IV
funding” proposition. Since it was the only way to keep the schools open another day,
DCEH accepted the transaction as presented. The Studio transaction, however, ensured
that Argosy and the other Receivership Entity campuses would have insufficient cash
flow to continue operations and the successful termination of the contracts has served to
allow the schools to remain operating a short while longer.

The Department has been quick to make accusations regarding the propriety of
the cost-cutting measures I have employed, but has not offered any suggestions
regarding what it would deem appropriate and sufficient measures to be used instead.
By a similar token, the Department has been quick to malign the reductions in force, but
we note that no Department members were there during those reductions - my staff
and I were. We are therefore at a loss to understand the basis for your comments about
the methods by which the reductions took place, or the “substantial and irreparable
damage to the academic integrity of Argosy.” My staff and I were unerringly
professional through the entire difficult process and we’d conclude with the simple
observation that the only person to curse during the process was Ms. Baum, who
repeatedly demanded “J ust [expletive] terminate me!”

Administrau've Issues

You complain that the information you requested I provide, and which I provided
without delay, was “incomplete and/or inconsistent with other information provided by
Argosy or with the Department’s records.” You fail, however, to indicate why or how
the data is inconsistent or incomplete What I can tell you is that we provided the data
we could find`in the DCEH network. We did not create the data or the systems used to
organize and report that data. If you let me know what, in particular, you found
troubling with the data, we would be in a position to address your concerns in a
meaningful way.

fm=oasv-= l

CaSe: 1219-CV-OOl45-DAP DOC #Z 132-2 Filed: 03/08/19 5 Of 5. Page|D #Z 3349

Conclusion

Despite my best efforts, it appears that the failure of the Argosy system was pre-
determined before I was appointed Receiver, The result: thousands of students left with
a wasted semester, student loans they will seek to rescind, and the need to find another
school to accept them and allow them to continue their studies, with no help from the
failing school or the Department, was avoidable In fact, should the Department decide
that it would be best to help these students move on with their educations, please know
that I stand ready and willing to work with the Department in whatever manner I can to
facilitate a positive outcome for the students.

Very Truly Yours,

Mark Dottore

 

fowzooso-z l

